Filed 9/23/20 P. v. Gonzalez CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


THE PEOPLE,                                                   B305427

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. Nos. GA101404,
         v.                                                   GA104876)

MAURICIO DEJESUS
GONZALEZ,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Dorothy L. Shubin, Judge. Affirmed.
     California Appellate Project, Richard B. Lennon, under
appointment by the Court of Appeal, for Defendant and
Appellant.
     No appearance for Plaintiff and Respondent.
      On August 3, 2017, in case number GA101404, defendant
Mauricio DeJesus Gonzalez pleaded no contest to driving under
the influence of alcohol within 10 years of a felony DUI (Veh.
Code, §§ 23152, subd. (a), 23550.5, subd. (a).) Defendant
admitted he had two prior convictions within the meaning of
Penal Code section 667.5, subdivision (b).1 The trial court struck,
in the interest of justice, an allegation that defendant had
sustained a prior conviction for a serious and/or violent felony
within the meaning of sections 667, subdivision (d) and 1170.12,
subdivision (b). The court suspended execution of sentence and
placed defendant on formal probation for a period of three years,
under certain terms and conditions, including that he obey all
laws and orders of the court.
      On July 25, 2019, in case number GA104876, defendant
pleaded no contest to assault by means of force likely to produce
great bodily injury (§ 245, subd. (a)(4).) The court sentenced
defendant to two years in state prison and struck two alleged
prior strike convictions pursuant to section 1385, subdivision (a).
      On that same date, defendant also admitted, in case
number GA101404, to having violated the terms of his probation.
The court revoked and terminated probation and sentenced
defendant in that case to the upper term of three years, plus two
additional one-year terms for defendant’s prior convictions
pursuant to section 667.5, subdivision (b). The court ordered that
the two sentences run concurrently with one another. There is no
indication in the record that defendant filed a notice of appeal
from either judgment of conviction. (See People v. McKenzie
(2018) 25 Cal.App.5th 1207, 1214 [if defendant does not file
appeal, judgment becomes final within 60 days, pursuant to

1     All further statutory references are to the Penal Code.



                                2
California Rules of Court, rule 8.308, subdivision (a).])
       On January 2, 2020, defendant submitted petitions in both
cases “to remove the [one-]year prior prison term enhancements
previously imposed pursuant to [section] 667.5 [subdivision,
(b)(1)], in accordance [with] Assembly Bill [No.] 136, which was
signed into law, effective January 1, 2020.”
       On January 17, 2020, the trial court issued a minute order
denying the petitions, finding that defendant’s “judgment of
conviction was final prior to January 1, 2020, when the
amendments in Assembly Bill [No.] 136 went into effect and,
therefore, the bill does not apply to defendant retroactively.
[People v. Garcia] (2018) 28 Cal.App.5th 961, 971–973.”
       Defendant timely filed notices of appeal.
       We appointed counsel to represent defendant on appeal.
Defendant’s appointed appellate counsel filed an opening brief
citing People v. Wende (1979) 25 Cal.3d 436 and requesting that
we independently review the entire record to determine if there
are any arguable issues. On June 30, 2020, we notified defendant
that appointed appellate counsel had failed to find any arguable
issues and that he had 30 days within which to independently
brief any grounds for appeal, contentions, or arguments he
wanted us to consider. Defendant did not submit a supplemental
brief. We express no opinion on whether an independent review
of the record is necessary under the circumstances of this case.
We have, however, conducted such a review and are satisfied that
defendant’s appointed appellate counsel has fully complied with
his responsibilities and no arguable issues exist.




                               3
                          DISPOSITION

      The order denying defendant’s motion to remove the
sentencing enhancement is affirmed.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        KIM, J.

     We concur:




           RUBIN, P. J.




           BAKER, J.




                               4